Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00139-CR

                                             IN RE Walter FISK

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 25, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Walter Fisk filed this pro se petition for writ of mandamus on March 12, 2015,

complaining of the trial court’s denial of his motion to dismiss the underlying criminal proceeding

for failure to provide a speedy trial. Relator has been appointed trial counsel to represent him in

connection with the pending criminal charges. We conclude that any original proceeding on the

issue raised should be presented by relator’s trial counsel. Relator is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (en banc). The

absence of a right to hybrid representation means relator’s pro se mandamus petition will be treated

as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806,




1
 This proceeding arises out of Cause No. 2014CR3772, styled The State of Texas v. Walter Fisk, pending in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.
                                                                                      04-15-00139-CR


806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an application for leave to file his petition for writ of mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s application for leave to file is denied as moot.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-